DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2. The terminal disclaimer filed on 08/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10,499,029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3. Claims [1-21] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior arts on the record teaches or reasonably discloses: A display system for displaying input image data of an image received, the display system comprising: wherein the corrective data are derived based on differences between detected intensities of each color component for standardized color patterns input in the plurality of display pixels and corresponding expected values of each color component for the standardized color patterns input in the plurality of display pixels respectively; and  15an image processing circuit for applying the corrective data to the input image data based on measured operating temperature at the plurality of display pixels of the display hardware to generate corrected data signals for displaying the image in the display hardware; in conjunction with the other limitation of the claim.
Claims 2-13 are allowed due to their direct or indirect dependency on claim 1. 

Re Claim 14, none of the prior arts on the record teaches or reasonably discloses: A display system for displaying input image data of an image received, the display system comprising: wherein the corrective data are derived 25based on differences between detected intensities of each color component for standardized color patterns input in the plurality of display pixels and corresponding expected values of each color component for the standardized color patterns input in the plurality of display pixels 23respectively; and an image processing circuit for applying the corrective data to the input image data to generate corrected data signals for displaying the image in the display hardware; in conjunction with the other limitation of the claim.

Claims 15-21 are allowed due to their direct or indirect dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698